On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 2 of the court of appeals' entry filed July 19, 2018: "Does the discrepancy between the paint color of a vehicle and the paint color listed in vehicle registration records accessed by a police *1260officer provide the officer with reasonable articulable suspicion to perform a lawful investigative stop where the officer believes the vehicle or its displayed license plates may be stolen[?]"
The conflict case is State v. Unger, 5th Dist. Stark No. 2016 CA 0048, 2017-Ohio-5553.
O'Donnell and DeWine, JJ., dissent.